DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Fairchild on Wednesday December 8, 2021.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Cancelled)

2.	(Previously Presented)	The ratchet wrench of claim 6 wherein one of the drive openings of the fastener drive member is configured to engage a 1/4 inch hexagonal drive portion on a fastener or drive bit, and the other drive opening of the fastener drive member is configured to engage a 5/16 inch hexagonal drive portion on a fastener or drive bit.

3.	(Cancelled)

4.	(Previously Presented)	The ratchet wrench of claim 6 wherein the magnet has a through bore centered on the drive axis.


6.	(Currently Amended)	A ratchet wrench adapted to be operated in confined spaces the ratchet wrench comprising:
a fastener drive member having a pair of drive openings centered on a drive axis and facing in opposite directions, each of the drive openings defined by one or more drive surfaces, one of the drive openings sized to receive a fastener or driver bit of a first size and the other opening sized to receive a fastener or driver bit of a second size greater than the first size;
a reversible ratchet mechanism;
a rigid, one-piece frame having a handle portion extending along a longitudinal frame axis between a head portion and a finger loop, the finger loop having a finger receiving opening sized to receive and encircle a finger of a user, the fastener drive member mounted in the head portion to rotate about the drive axis, and the ratchet mechanism mounted in the head portion in operable connection to the fastener drive member to selectively transfer torque from the frame to the fastener drive member in either a clockwise or counterclockwise direction about the drive axis, wherein the handle portion forms partial flanges on either side of the finger loop defining a wider neck portion extending from the finger loop towards a middle portion of the frame;
a magnet located in the fastener drive member between the openings; and
a magnet housing, the magnet mounted in magnet housing, and the magnet housing having an interference fit with 

7.	(Previously Presented)	The ratchet wrench of claim 6 wherein the fastener drive member comprises a thumb wheel having a diameter transverse to the drive axis that is greater than a maximum width of the head portion transverse to the frame and drive axes.

8.	(Previously Presented)	The ratchet wrench of claim 6 wherein the head portion has a maximum width transverse to the frame and drive axes, the finger receiving opening has a maximum width transverse to the frame and drive axes that is greater than the maximum width of the head, the maximum width of the head portion is no greater than 7/8 inch, and the maximum width of the finger receiving opening is no less than 7/8 inch.

9.	(Original)	The ratchet wrench of claim 6 wherein at least part of the handle portion has a width transverse to the frame and drive axes that is less than the maximum width of the head portion.

10.	(Previously Presented)	The ratchet wrench of claim 6 wherein the finger receiving opening has a circular shape.

11.	(Previously Presented)	The ratchet wrench of claim 6 wherein the finger loop has an arcuate outer surface that partially surrounds the finger receiving opening.

12.	(Cancelled)
13.	(Cancelled)
14.	(Cancelled)

16.	(Cancelled)
17.	(Cancelled)
18.	(Cancelled)
19.	(Cancelled)
20.	(Cancelled)



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			
								/Hadi Shakeri/
December 8, 2021						Primary Examiner, Art Unit 3723